United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3667
                                     ___________

Dr. Philip L. Nelson, Citizen,            *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
United States of America, et al;          * District of Minnesota.
Internal Revenue Service,                 *
                                          *     [UNPUBLISHED]
             Appellees.                   *
                                     ___________

                           Submitted: July 7, 1999
                               Filed: August 10, 1999
                                   ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

       Dr. Philip L. Nelson appeals from the district court’s1 order dismissing his
petition to quash Internal Revenue Service circular letters for lack of subject matter
jurisdiction. After careful review of the record and the parties’ submissions, we affirm.
See 8th Cir. R. 47B.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-